Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 4/19/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative in a series of interviews between 4/28/22 and 5/18/22.
The application has been amended as follows: 
Claims 1, 3, 10, 11 and 14 are amended and claim 6 canceled. 
Claim 1.  (AMEND)  A horticultural system comprising:
a plant growth space;
a light source positioned to illuminate the plant growth space; 
a plurality of light sensors distributed in the plant growth space, the plurality of light sensors including a vertically-arranged set of the light sensors that produce intensity measurements; and
a controller controlling the light source based on measurements received from the light sensors, the controller determining a level of a plant canopy and a measured average intensity at the plant canopy using  and the measured average intensity, controlling the light source to provide a desired average intensity of light at the plant canopy, wherein the controller is configured to execute a process including:
accessing a portion of calibration data that corresponds to the level of the plant canopy and that represents a shape of a spatial power distribution that the light source produces at the level of the plant canopy;
using intensity measurements from the light sensors to determine a scale for the spatial power distribution; 
calculating the measured average intensity of light based on the shape of the distribution of light and the scale; and
controlling the light source so that the measured average intensity is equal to the desired average intensity.

Claim 3.  (AMEND)  The system of claim 1, wherein the controller is configured to determine level of the plant canopy using differences in the intensities measured by adjacent light sensors in the vertically-arranged set.

Claim 6. (CANCEL)

Claim 10.  (AMEND)  The system of  claim 1, wherein the controller executes a process including:
identifying a shape of a distribution of light that the light source produces at the level of the plant canopy;
using intensity measurements from the light sensors to determine a scale for the distribution of light;
calculating an average intensity of light based on the shape of the distribution of light and the scale; and
altering a drive level of the light source in response to the average intensity differing from the desired average intensity.

Claim 11.  (AMEND)  The system of  claim 1, wherein the calibration data includes results from a process including;
measuring a plurality of spatial power distributions light from the light source respectively at a plurality of planes below the light source; and
storing a plurality of portions of the calibration data representing respective shapes of the spatial power distributions in the planes; and wherein
accessing the portion of the calibration data corresponding to the level of the plant canopy comprises accessing the portion representing the spatial power distribution in the plane closest to the level of the plant canopy.

Claim 14.  (AMEND)  A method associated with 
measuring a plurality of spatial power distributions of light from a grow light of the horticultural system respectively at a plurality of planes below the grow light;
based on the measuring, generating calibration data representing respective shapes of the spatial power distributions in the planes;
storing in the horticultural system the calibration data representing the respective shapes of the spatial power distributions in the planes; and
operating the horticultural system to perform a process including:
determining a distance between the grow light and a plant canopy in a growth space of the horticultural system;
accessing a portion of the calibration data representing the spatial power distribution in the plane closest to the level of the plant canopy; 
measuring a light intensity at a location in the growth space to determine a scale for light intensity at the canopy;
determining an average light intensity at the plant canopy using the scale 
altering a power level of the grow light in response to the average light intensity being different from a desired average light intensity on the plant canopy.

Allowable Subject Matter
Claims 1-4, 10-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a horticultural system comprising a plurality of light sensors distributed in the plant growth space, the plurality of light sensors including a vertically-arranged set of the light sensors that produce intensity measurements; a controller configured to execute a process including: accessing a portion of calibration data that corresponds to the level of the plant canopy and that represents a shape of a spatial power distribution that the light source produces at the level of the plant canopy; using intensity measurements from the light sensors to determine a scale for the spatial power distribution; calculating the measured average intensity of light based on the shape of the distribution of light and the scale; and controlling the light source so that the measured average intensity is equal to the desired average intensity.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Independent claim 14 is allowed for including substantially the same allowable subject matter as that of claim 1. 
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875